ORDER

PER CURIAM.
The Suggestions for Rehearing In Banc of respondent and intervenor and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestions. Upon consideration of the foregoing, it is
ORDERED, by the Court in banc, that the suggestions are granted. It is
FURTHER ORDERED, by the court in banc, that the judgment of the court filed herein on March 29,1996 is vacated.
A future order will govern further proceedings.